Atkinson and Hill, JJ.,
dissenting. Paragraph 11 of section 2 of the general tax act of 1927 (Ga. L. 192-7, p. 61), as amended by the act of 1929 (Ga. L. 1929, p. 76), provides a State tax “upon every agent of, upon every dealer in, and upon every person soliciting orders for retail salé of automobiles or trucks, not including wholesale dealers or distributors soliciting or canvassing for local dealers,” as a class. The amount of the tax is not the same throughout the State, but is graduated according to populations of the several counties. The State in its entirety is the taxing district; and the amount of the tax on each person of the class should be the same in every county’ of the State, in order to conform to the uniformity clause of the State constitution as set forth in article 7, section 2, paragraph 1 (Civil Code, § 6553), which declares: “All taxation shall be uniform upon the same class of subjects, and ad valorem on all. property subject to be taxed within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws.” Upon this point the ease is within the principles discussed at length in the dissenting opinion in Wright v. Kirsch, 155 Ga. 229, 243 (supra).